
	
		I
		112th CONGRESS
		2d Session
		H. R. 5714
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Miller of North
			 Carolina (for himself and Mr.
			 Ellison) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for a safe, accountable, fair, and efficient
		  banking system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe, Accountable, Fair, and Efficient
			 Banking Act of 2012 or the SAFE Banking Act of 2012.
		2.Definitions
			(a)In
			 generalAs used in this
			 Act—
				(1)the term
			 appropriate Federal regulator means—
					(A)the Board of
			 Governors of the Federal Reserve System (in this Act referred to as the
			 Board);
					(B)the Comptroller of
			 the Currency (in this Act referred to as the Comptroller;
			 or
					(C)the Federal
			 Deposit Insurance Corporation (in this Act referred to as the
			 Corporation);
					(2)the term
			 average total consolidated assets has the same meaning as in part
			 225 of title 12, Code of Federal Regulations, as in effect on the date of
			 enactment of this Act, or any successor thereto;
				(3)the term
			 FDIC-assessed deposits means the assessment base, as computed
			 under part 327 of title 12, Code of Federal Regulations, as in effect on the
			 date of enactment of this Act, or any successor thereto;
				(4)the term
			 tangible common equity means qualifying common stockholders’
			 equity plus retained earnings;
				(5)the term
			 liabilities equals a financial company’s total assets less tier 1
			 capital;
				(6)the term
			 nondeposit liabilities means the total assets of a bank holding
			 company, less tier 1 capital, less FDIC-assessed deposits; and
				(7)the term
			 tier 1 capital has the same meaning as in part 225 of title 12,
			 Code of Federal Regulations, as in effect on the date of enactment of this Act,
			 or any successor thereto.
				(b)Nonbank
			 financial company definitions
				(1)Foreign nonbank
			 financial companyThe term foreign nonbank financial
			 company means a company (other than a company that is, or is treated in
			 the United States, as a bank holding company or a subsidiary thereof) that
			 is—
					(A)incorporated or
			 organized in a country other than the United States; and
					(B)substantially
			 engaged in, including through a branch in the United States, activities in the
			 United States that are financial in nature (as defined in section 4(k) of the
			 Bank Holding Company Act of 1956).
					(2)U.S. nonbank
			 financial companyThe term U.S. nonbank financial
			 company means a company (other than a bank holding company or a
			 subsidiary thereof) that is—
					(A)incorporated or
			 organized under the laws of the United States or any State; and
					(B)substantially
			 engaged in activities in the United States that are financial in nature (as
			 defined in section 4(k) of the Bank Holding Company Act of 1956).
					(3)Nonbank
			 financial companyThe term nonbank financial company
			 means a U.S. nonbank financial company and a foreign nonbank financial
			 company.
				3.Concentration
			 limits
			(a)Nationwide
			 concentration limitsSection
			 3(d) of the Bank Holding Company Act of 1956 (12 U.S.C. 1842(d)) is
			 amended—
				(1)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
					
						(A)Nationwide
				concentration limitsNo bank holding company may hold more than
				10 percent of the total amount of deposits of insured depository institutions
				in the United States.
						;
				and
				(2)by striking
			 paragraph (5) and inserting the following:
					
						(5)Enforced
				complianceThe Board shall require any bank holding company
				having a deposit concentration in violation of this subsection to sell or
				otherwise transfer deposit liabilities to unaffiliated firms to bring the
				company into compliance with this
				subsection.
						.
				(b)Treatment of
			 liabilitiesSection 14 of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1852) is amended—
				(1)in subsection (a),
			 by striking paragraph (3) and inserting the following:
					
						(3)the term
				liabilities means—
							(A)with respect to a
				United States financial company—
								(i)the total assets
				of the financial company, including all off-balance-sheet assets, including
				financings of assets for which the issuer has more than minimal economic or
				reputational risks or rewards; less
								(ii)the total
				regulatory capital of the financial company;
								(B)with respect to a
				foreign-based financial company—
								(i)the total assets
				of the United States operations of the financial company, including all
				off-balance-sheet assets, including financings of assets for which the issuer
				has more than minimal economic or reputational risks or rewards of the
				financial company; less
								(ii)the total
				regulatory capital of the United States operations of the financial company;
				and
								(C)with respect to an
				insurance company or other nonbank financial company supervised by the Board,
				such assets of the company as the Board shall specify, by rule, in order to
				provide for consistent and equitable treatment of such
				companies.
							;
				and
				(2)by striking
			 subsections (b) through (e) and inserting the following:
					
						(b)Concentration
				limitA financial company may not hold more than 10 percent of
				the total consolidated liabilities of all financial companies.
						(c)Required
				dispositionThe Board shall require any financial company having
				liabilities in violation of this section to sell or otherwise transfer
				liabilities to unaffiliated firms to bring the company into compliance with
				this section.
						(d)Rulemaking and
				guidanceThe Board shall issue regulations implementing this
				section, including the definition of terms, as necessary. The Board may issue
				interpretations or guidance regarding the application of this section to an
				individual financial company or to financial companies in
				general.
						.
				4.Leverage ratio
			 and size requirements for bank holding companiesThe Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended by inserting after section 5 the
			 following:
			
				5A.Limits on
				leverage and size
					(a)Leverage ratio
				requirements for bank holding companies and financial companies
						(1)Leverage
				ratio
							(A)In
				generalNo bank holding company with total consolidated assets
				equal to or greater than $50,000,000,000 or nonbank financial company
				supervised by the Board may maintain tangible common equity in an amount less
				than 10 percent of average total consolidated assets.
							(B)Average total
				consolidated assetsFor purposes of this paragraph, average total
				consolidated assets shall include all off-balance-sheet assets, including
				financings of assets for which the issuer has more than minimal economic or
				reputational risks or rewards.
							(2)Exemptions
							(A)In
				generalThe Board may adjust the leverage ratio requirements
				provided in paragraph (1) for any class of institutions, based upon the size or
				activity of such class of institutions. No adjustment made under this
				subparagraph may allow an institution to carry less tangible common equity than
				provided in paragraph (1).
							(B)Authority of
				other regulators
								(i)In
				generalThe appropriate Federal regulator may, in a manner
				consistent with this subsection, grant any bank holding company an emergency
				temporary exemption from the ratio requirements provided in paragraph (1) or
				(2), where necessary to prevent an imminent threat to the financial stability
				of the United States.
								(ii)Publication
				requiredAny exemption granted under this subparagraph shall be
				published in the Federal Register within a reasonable period after the date on
				which such exemption is granted, not to exceed 90 days, and such publication
				shall provide—
									(I)the name of the
				bank holding company or financial company being granted an exemption;
									(II)the reason for
				the exemption; and
									(III)the plan of the
				appropriate Federal regulator detailing the manner by which the bank holding
				company shall be brought into compliance with paragraphs (1) and (2).
									(3)Leverage ratio
				requirements for operating subsidiaries of bank holding companies and nonbank
				financial companies supervised by the boardFor bank holding
				companies with total consolidated assets equal to or greater than
				$50,000,000,000 and nonbank financial companies supervised by the Board, the
				Board may promulgate regulations establishing a leverage ratio, in a manner
				consistent with paragraph (1), for all operating subsidiaries that are not
				insured depository institutions.
						(4)Prompt
				corrective action
							(A)AuthoritiesThe
				Board shall require any bank holding company with total consolidated assets
				equal to or greater than $50,000,000,000 or nonbank financial company
				supervised by the Board that is in violation of paragraph (1) to raise capital,
				sell or otherwise transfer assets, liabilities, or off-balance-sheet items to
				unaffiliated firms, or impose conditions on the manner in which the bank
				holding company conducts 1 or more activities to bring the company into
				compliance with paragraph (1).
							(B)Corrective
				action planThe Board shall, not later than 60 days after
				determining that a bank holding company or financial company is in violation of
				paragraph (1), present to the members of the Committee on Banking, Housing, and
				Urban Affairs of the Senate and the Committee on Financial Services of the
				House of Representatives a plan detailing the manner by which the bank holding
				company or financial company shall be brought into compliance with the
				applicable provision of law.
							(C)Reports to
				Congress
								(i)Written
				reportsThe Board shall provide to the members of the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives periodic reports for each
				60-day period during which a corrective action plan required by subparagraph
				(B) has not been fulfilled.
								(ii)TestimonyThe
				Board shall provide testimony to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives for each 90-day period that a corrective action plan required
				by subparagraph (B) has not been fulfilled.
								(b)Limits on
				nondeposit liabilities for bank holding companies and nonbank financial
				companies supervised by the board
						(1)Bank holding
				companies
							(A)Limit on
				nondeposit liabilities for bank holding companiesNo bank holding
				company may possess nondeposit liabilities exceeding 2 percent of the annual
				gross domestic product of the United States.
							(B)Determination of
				gross domestic productThe annual gross domestic product of the
				United States shall be determined for purposes of subparagraph (A) using the
				average of such product over the 16 calendar quarters, as calculated by the
				Bureau of Economic Analysis of the Department of Commerce, most recently
				completed as of the time of the determination.
							(C)Off-balance-sheet
				liabilitiesThe computation of the limit under this paragraph
				shall take into account off-balance-sheet liabilities, including any
				liabilities used to finance assets for which the issuer has more than minimal
				economic or reputational risks or rewards.
							(D)Treatment of
				insurance companiesNotwithstanding the liability limit
				established in this section, the Board may set a separate liability limit with
				respect to certain bank holding companies primarily engaged in the business of
				insurance, as the Board deems necessary in order to provide for consistent and
				equitable treatment of such institutions. In establishing such separate
				liability limits for insurance companies, for any insurance company with any
				subsidiary regulated by a State insurance regulator, the Board shall consult
				the appropriate State insurance regulator.
							(E)Treatment of
				foreign depositsNotwithstanding the definition of the term
				nondeposit liabilities established in this section, the Board
				may exclude from its calculation of nondeposit liabilities any foreign and
				other deposits not covered by the definition of the term FDIC-assessed
				deposits, if the Board deems such action necessary to ensure the
				consistent and equitable treatment of institutions with international
				operations.
							(2)Nonbank
				financial companies supervised by the board
							(A)Limit on
				nondeposit liabilities for nonbank financial companies supervised by the
				boardNo nonbank financial company supervised by the Board may
				possess nondeposit liabilities exceeding 3 percent of the annual gross domestic
				product of the United States.
							(B)Determination of
				gross domestic productThe annual gross domestic product of the
				United States shall be determined for purposes of subparagraph (A) using the
				average of such product over the 16 calendar quarters, as calculated by the
				Bureau of Economic Analysis of the Department of Commerce, most recently
				completed as of the time of the determination.
							(C)Off-balance-sheet
				liabilitiesThe computation of the limit under this paragraph
				shall take into account off-balance-sheet liabilities, including any
				liabilities used to finance assets for which the issuer has more than minimal
				economic or reputational risks or rewards.
							(D)Treatment of
				insurance companiesNotwithstanding the liability limit
				established by this paragraph, the Board may set a separate liability limit
				with respect to insurance companies or other financial companies, as the Board
				determines necessary in order to provide for consistent and equitable treatment
				of such institutions. In establishing such separate liability limits for
				insurance companies, for any insurance company with any subsidiary regulated by
				a State insurance regulator, the Board shall consult with the appropriate State
				insurance regulator.
							(E)Treatment of
				foreign depositsNotwithstanding the definition of the term
				nondeposit liabilities established in this section, the Board
				may exclude from its calculation of nondeposit liabilities any foreign and
				other deposits not covered by the definition of the term FDIC-assessed
				deposits, if the Board deems such action necessary to ensure the
				consistent and equitable treatment of institutions with international
				operations.
							(3)Prompt
				corrective action
							(A)AuthoritiesThe
				Board shall require any bank holding company or financial company that is in
				violation of a provision of paragraph (1) or (2), as applicable, to sell or
				otherwise transfer assets, liabilities or off-balance-sheet items to
				unaffiliated firms, to terminate 1 or more activities, or to impose conditions
				on the manner in which the bank holding company or financial company conducts 1
				or more activities to bring the company into compliance with paragraphs (1) or
				(2), as applicable.
							(B)Corrective
				action planThe Board shall, not later than 60 days after
				determining that a bank holding company or financial company is in violation of
				paragraph (1) or (2), present to the members of the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives a plan detailing the manner by which
				the bank holding company or financial company shall be brought into compliance
				with the applicable provision.
							(C)Reports to
				Congress
								(i)Written
				reportsThe Board shall provide to the members of the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives periodic reports for each
				60-day period during which a corrective action plan required by subparagraph
				(B) has not been fulfilled.
								(ii)TestimonyThe
				Board shall provide testimony to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives for each 120-day period during which a corrective action plan
				required by subparagraph (B) has not been fulfilled.
								(c)DefinitionsAs
				used in this section—
						(1)the term
				appropriate Federal regulator means—
							(A)the Board of
				Governors of the Federal Reserve System (in this Act referred to as the
				Board);
							(B)the Comptroller
				General of the United States (in this Act referred to as the
				Comptroller; or
							(C)the Federal
				Deposit Insurance Corporation (in this Act referred to as the
				Corporation);
							(2)the term
				average total consolidated assets has the same meaning as in part
				225 of title 12, Code of Federal Regulations, as in effect on the date of
				enactment of this Act, or any successor thereto;
						(3)the term
				FDIC-assessed deposits means the assessment base, as computed
				under part 327 of title 12, Code of Federal Regulations, as in effect on the
				date of enactment of this Act, or any successor thereto;
						(4)the term
				liabilities equals a financial company’s total assets less tier 1
				capital;
						(5)the term
				nondeposit liabilities means the total assets of a bank holding
				company, less tier 1 capital, less FDIC-assessed deposits;
						(6)the term
				foreign nonbank financial company means a company (other than a
				company that is, or is treated in the United States, as a bank holding company
				or a subsidiary thereof) that is—
							(A)incorporated or
				organized in a country other than the United States; and
							(B)substantially
				engaged in, including through a branch in the United States, activities in the
				United States that are financial in nature (as defined in section 4(k) of the
				Bank Holding Company Act of 1956);
							(7)the term
				U.S. nonbank financial company means a company (other than a bank
				holding company or a subsidiary thereof) that is—
							(A)incorporated or
				organized under the laws of the United States or any State; and
							(B)substantially
				engaged in activities in the United States that are financial in nature (as
				defined in section 4(k) of the Bank Holding Company Act of 1956);
							(8)the term
				nonbank financial company means a U.S. nonbank financial company
				and a foreign nonbank financial company;
						(9)the term
				tangible common equity means qualifying common stockholders'
				equity plus retained earnings; and
						(10)the term
				tier 1 capital has the same meaning as in part 225 of title 12,
				Code of Federal Regulations, as in effect on the date of enactment of this
				section, or any successor
				thereto.
						.
		5.Effective
			 date
			(a)In
			 generalThis Act and the amendments made by this Act shall take
			 effect upon the date of enactment of this Act.
			(b)Allowance for
			 bank holding companies and financial companies not in compliance at date of
			 enactmentAny institution that is in violation of—
				(1)the deposit
			 concentration limit in section 3(d)(2)(A) of the Bank Holding Act of 1956, as
			 amended by this Act, as of the date of enactment of this Act, shall bring
			 itself into compliance with that limit not later than 1 year after the date of
			 enactment of this Act;
				(2)the concentration
			 limit in section 14 of the Bank Holding Company Act of 1956, as amended by this
			 Act, as of the date of enactment of this Act, shall bring itself into
			 compliance with that limit not later than 1 year after the date of enactment of
			 this Act;
				(3)the leverage
			 ratios in section 5A of the Bank Holding Act of 1956, as amended by this Act,
			 as of the date of enactment of this Act, shall bring itself into compliance
			 with those ratios, not later than 1 year after the date of enactment of this
			 Act; and
				(4)the limits on
			 nondeposit liabilities in section 7A of the Bank Holding Company Act of 1956,
			 as added by this Act, as of the date of enactment of this Act, shall bring
			 itself into compliance with those limits, not later than 3 years after the date
			 of enactment of this Act.
				
